UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1893


LISA COHEN,

                  Plaintiff - Appellant,

             v.

MICHAEL    J.   ASTRUE,       Commissioner,   Social     Security
Administration,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Barry R. Poretz,
Magistrate Judge. (1:07-cv-00984-BRP)


Submitted:    June 18, 2009                   Decided:   July 8, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce K. Billman, Fredericksburg, Virginia, for Appellant. Dana
J. Boente, Acting United States Attorney, Leslie B. McClendon,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Lisa   Cohen    appeals    the    magistrate       judge’s      order

affirming the Commissioner’s decision to deny Cohen a period of

disability and disability insurance benefits. *                     We must uphold

the decision to deny benefits if the decision is supported by

substantial evidence and the correct law was applied.                           See 42

U.S.C.A. § 405(g) (West Supp. 2008); Craig v. Chater, 76 F.3d

585,       589   (4th   Cir.    1996).     We   have   thoroughly    reviewed      the

parties’         briefs,   administrative        record,      and   the    materials

submitted in the joint appendix, and find no reversible error.

Accordingly, we affirm.            See Cohen v. Astrue, No. 1:07-cv-00984-

BRP (E.D. Va. filed June 11, 2008; entered June 12, 2008).                          We

dispense         with   oral    argument    because     the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                            AFFIRMED




       *
      The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c) (2006).



                                           2